Exhibit 10.11A

AMENDMENT NUMBER ONE TO THE
ALABAMA NATIONAL BANCORPORATION
1999 LONG TERM INCENTIVE PLAN

This Amendment is hereby made effective as of the 19th day of February, 2003:

WHEREAS, Alabama National BanCorporation (the “Company”) has heretofore
established the Alabama National BanCorporation 1999 Long Term Incentive Plan
(herein referred to as the “Plan”); and

WHEREAS, the Board of Directors of the Company now desires to amend the Plan as
permitted by Section 11 of the Plan.

NOW, THEREFORE, the Plan is hereby amended as described below:

1.         Section 6(d) of the Plan shall be amended by deleting the existing
language in its entirety and inserting in lieu thereof the following:

(d)       Method of Exercise. Stock Options may be exercised in whole or in part
at any time during the option period, by giving written notice of exercise to
the Company specifying the number of shares to be purchased, accompanied by
payment in full of the purchase price, in cash, by check or such other
instrument as may be acceptable to the Committee. As determined by the
Committee, in its sole discretion, at or after grant, payment in full or in part
may also be made:

(i)       in the form of unrestricted Stock owned by the optionee or, in the
case of the exercise of a Non-Qualified Stock Option, Restricted Stock subject
to an award hereunder may be used for payment (based, in each case, on the Fair
Market Value of the Stock on the date the option is exercised, as determined by
the Committee). If payment of the option exercise price of a Non-Qualified Stock
Option is made in whole or in part with shares of Restricted Stock the shares
received upon the exercise of such Stock Option shall be restricted or deferred,
as the case may be, in accordance with the original term of the Restricted Stock
award in question, except that the Committee may direct that such restrictions
or deferral provisions shall apply only to the number of such shares equal to
the number of shares of Restricted Stock surrendered upon the exercise of such
option. No shares of unrestricted Stock shall be issued until full payment
therefor has been made. An optionee shall have the rights to dividends or other
rights of a stockholder with respect to shares subject to the Stock Option when
the optionee has given written notice of exercise and has paid in full for such
shares;

 


 



--------------------------------------------------------------------------------

(ii)      by delivery of a written authorization by the optionee to the Company
authorizing the Company to retain whole shares of Stock which would otherwise be
issuable on exercise of the Option as payment of the exercise price, based on
the Fair Market Value of such shares on the date of exercise; or

(iii)     by the delivery by the optionee of a properly executed exercise notice
to the Company together with a copy of irrevocable instructions to a broker to
effect the immediate sale of some or all of the Stock purchased pursuant to the
exercise of the Option and to remit promptly to the Company, out of the sale or
loan proceeds available on the settlement date, the aggregate exercise price
payable for the purchased Stock (a “Cashless Exercise”). To facilitate the
foregoing Cashless Exercise, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms.

Any exercise of an Option shall be subject to applicable laws and regulations
regarding transactions in Stock by persons deemed insiders.

2.         All other terms and provisions of the Plan not herein modified shall
remain in full force and effect.

3.         Capitalized Terms used in this Amendment and not otherwise defined
herein have the meanings assigned to such terms in the Plan.

*   *   *   *   *  *


2

 


 